Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT is made and effective as of June     , 2012
(the “Effective Date”) by and between Accentia Biopharmaceuticals, Inc., a
Florida corporation with a place of business located at 324 South Hyde Park
Avenue, Suite 350, Tampa, FL 33606 (the “Company” or “Accentia”), and
                    , with an address of                      (“Subscriber”), as
follows:

WHEREAS Subscriber wishes to make an investment in the amount of
$            .00 in the Company’s private placement (“Private Placement”), upon
the within terms and conditions as set forth in the Summary of Terms attached as
Exhibit A; and

WHEREAS the Company has determined to accept this Private Placement investment,
upon the terms and conditions stated herein;

IT IS AGREED as follows:

Subscriber hereby agrees to invest the sum of                      dollars
($            .00) in this Private Placement of the Company (the “Purchase
Amount”). The Purchase Amount shall be in U.S. Funds paid by check or wire
transfer no later than two business days following the Closing.

The Company shall issue to Subscriber: (i) That number of shares of Accentia’s
common stock determined by dividing the Purchase Amount by 85% of the Accentia
volume weighted average price (“VWAP”) for the ten calendar days preceding the
initial Closing date, June     , 2012 (the “Common Stock”); and (ii) A warrant
to purchase that number of shares of Accentia’s common stock equal to 50% of the
Common Stock purchased in subparagraph 2(i) above with the warrant exercise
price equal to the Accentia VWAP for the 10 calendar days prior to initial
Closing) and having a term of five (5) years (the “Warrant”).

Subscriber hereby acknowledges and represents that: (i) I am an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended, (ii) I have the financial ability to bear the economic risk of
my investment contemplated by this Subscription Agreement, (iii) I have been
given the opportunity to ask questions to (and received satisfactory answers
from) the Company regarding the terms and conditions of the Private Placement
and the Warrant and the financial condition and prospects of the Company and
(iv) I have had full access to the public filings made by Accentia including but
not limited to audited and unaudited financial statements and periodic filings
on Forms 10-K, 10-Q and 8-K. Subscriber further represents and warrants that:
(a) I did not become interested in the Private Placement by means of, or as a
result of, the Registration Statements on Form S-1 filed by the Company on or
about February 18, 2011 and March 15, 2012, or any amendment thereto
(collectively, the “Registration Statements”), (b) I became interested in the
Private Placement through and as a result of my relationship with the Company
and/or its officers and/or directors rather than through or as a result of any
general solicitation or advertisement by the Company, and (c) I was never
contacted by the Company or any of its representatives in connection with the
marketing of the public offering described in the Registration Statements and
did not independently contact the Company or any of its representatives as a
result of any general solicitation or the Registration Statements or in
connection with the public offering described in the Registration Statements.
This Subscription Agreement and the representations contained herein shall not
be disclosed to any person other than the Company, its attorneys, and its
independent accountants, and as otherwise required by applicable law, and this
Subscription Agreement and the representations contained herein shall not be
relied upon by any person other than the Company, its attorneys, and its
independent accountants.



--------------------------------------------------------------------------------

The Company agrees to exercise its best efforts to file within forty-five
(45) calendar days following Closing a registration statement covering the
shares to be issued under Paragraph 2(i) and the shares underlying the Warrant
to be issued under Paragraph 2 (ii) hereof.

This Subscription Agreement shall be deemed to have “closed” (and the “Closing”
shall be deemed to have occurred) on the date that the Company receives and
accepts this Subscription Agreement.

This Agreement shall be governed by and interpreted in light of the laws of the
State of Florida, notwithstanding choice of law principles.

IN WITNESS WHEREOF the parties hereby set their hands and seals hereto,
intending to be legally bound hereby.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

SUBSCRIBER By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit A

Accentia Biopharmaceuticals, Inc.

Summary of Terms for Private Placement

Capitalized terms not defined herein shall have the meanings given to them in
the Subscription Agreement to which this Exhibit A is attached.

 

Issuer:   

Accentia Biopharmaceuticals, Inc. (OTCQB: “ABPI”)

(the “Company” or “Accentia”)

Participants:    Accredited Investors Placement:    Up to $5 million (subject to
increase) Timing:    Closing on or before June 18, 2012, subject to extension.
Financing Structure:    Private Placement of units, with each unit consisting of
one share of Accentia’s common stock with a per-share price equal to a 15%
discount from the VWAP of Accentia’s common stock for the ten calendar days
prior to initial Closing, plus a warrant to purchase one-half (1/2) of a share
of Accentia’s common stock (50% warrant coverage) with the warrant exercise
price equal to 110% of market price for the VWAP for the ten calendar days prior
to the initial Closing. Warrants shall have a five (5) year term. Use of
Proceeds:    To fund operations and biotech development activities of Accentia
and its subsidiaries Expenses:    Accentia shall reimburse each Subscriber for
agreed legal and due-diligence related expenses incurred in connection with this
investment at Closing. Reporting:    Each Subscriber has full access to
Accentia’s public filings including audited financial statements. Registration:
   The Company agrees to exercise its best efforts to file within forty-five
(45) calendar days following Closing a registration statement covering the
shares to be issued under Paragraph 2(i) of the Subscription Agreement to which
this Exhibit A is attached and the shares underlying the Warrants to be issued
under Paragraph 2 (ii) of the Subscription Agreement to which this Exhibit A is
attached.

 

3